 1
                                                           JS-6
 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        CENTRAL DISTRICT OF CALIFORNIA
10

11   WILLIAM RAY BARTON,                       Case No. CV 19-00546 FMO (RAO)
12                      Petitioner,
                                               JUDGMENT
13         v.
14   PEOPLE OF THE STATE OF
     CALIFORNIA,
15
                        Respondent.
16

17

18         IT IS HEREBY ORDERED AND ADJUDGED that this action is dismissed
19   without prejudice for the reasons set forth in the related Memorandum and Order
20   Regarding Summary Dismissal of Petition for Writ of Habeas Corpus and Denial of
21   Certificate of Appealability.
22

23   DATED: January 30, 2019
                                         ______________/s/___________________
24
                                         FERNANDO M. OLGUIN
25                                       UNITED STATES DISTRICT JUDGE
26

27

28
